DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments filed on 14 July 2022. Claims 1-20 are still pending in the application.

The 101 rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. hereinafter Thakur PUB Number 2017/0318082 A1.

As per claim 1, Thakur teaches a network controller (see fig 2, par 0053 comprising: an interface to receive network packets (see fig 2; par 0053, Network interface includes MAC);
 and circuitry to: 
receive, in at least one packet of the network packets, an assignment of a network flow to one of a plurality of cores (see fig 1-2, plurality of cores 106 and 206; par 0038-0039 discuss assignment of network data flow to cores);
and forward data of the network flow to one of the plurality of cores based on the assignment (see fig 5A, elements 508 and 510, sending data packet to assigned cores; see also par 47, 0052, 0057; see par 0039 as well).
Thakur in paragraph 0039 teaches rather than one flow of Rx Network Traffic illustrated in FIG. 1, the Rx Network Traffic may comprise multiple separate data flows, including separate data flows received via different interfaces. Regardless of the number of interfaces, or how many separate data flows comprise the Rx Network Traffic, the packets comprising the data flows are received at the Classification Subsystem 120 and forwarded to the Classification Engine 122. Based on the recitation of paragraph 0039, Thakur appears to teach receiving from a remote device separate from the network controller. The remote device is not defined, therefore, it can be any device that forward information.
As a result, it would it would be obvious to a skill artisan before the effective filing date of the invention as claimed to incorporate a remote device separate from the network controller to send/forward information in order to send a particular data packet for the assigned core 106a-106n that has been determined thru engine 122 (see par 0039).
 As per claim 2, Thakur teaches the network controller of claim 1, wherein to receive the assignment of the network flow comprises to receive the assignment of the network flow via the interface (see fig 1; see par 0039). As per claim 3, Thakur teaches the network controller of claim 1, wherein to forward the data of the network flow causes the core to configure a flow filter in a network adapter associated with the core (see fig 6 par 0039, classification subsystem and Engine 120, 122). As per claim 4, Thakur teaches the network controller of claim 3, wherein to configure the flow filter causes the flow filter to copy network packets associated with the network flow to a network memory queue allocated to the network adapter (see fig 2, elements 112 and 214; fig 6 elements 112 and 114 and 370). As per claim 5, Thakur teaches the network controller of claim 4, wherein the network memory queue is configured to operate as one of a bidirectional or a unidirectional memory queue (see fig 2 and 6 in regard to unidirectional and bidirectional memory queue). As per claim 6, Thakur teaches the network controller of claim 1, wherein the circuitry is further to determine forwarding information based on the assignment (see fig 2, 5A, and 6, par 0039, 0047, and 0057).As per claim 7, Thakur teaches the network controller of claim 6, wherein the forwarding information comprises information indicative of a port coupled with a network adapter associated with the core (see fig 6; item/block 346 and 370). Claims 8-20 are non-transitory machine readable medium and method of system claims 1-7. They contain similar limitations. Therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454